Citation Nr: 0214559	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a higher initial evaluation for mechanical 
low back strain, currently rated as noncompensably disabling.  

3.  Entitlement to a higher initial evaluation for left 
patellofemoral pain syndrome, currently rated as 
noncompensably disabling.  

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
post-traumatic stress disorder and granted service connection 
for mechanical low back strain and left patellofemoral pain 
syndrome.  The RO assigned noncompensable evaluations for the 
low back and left knee disabilities and denied entitlement to 
a 10 percent rating based on multiple noncompensable 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2002).  

The veteran was scheduled for a personal hearing before a 
member of the Board sitting at the RO in August 2002, but he 
failed to report for the Travel Board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  Post-traumatic stress disorder has not been diagnosed.  

3.  Mechanical low back strain is manifested by episodic pain 
and paravertebral tenderness in the lumbosacral spine area, 
as well as x-ray evidence of loss of the normal lumbar 
lordosis as a result of muscle spasm.  

4.  Although anterior spondylitic changes are visualized at 
L4, unilateral loss of lateral spine motion in a standing 
position or evidence of severe lumbosacral strain, including 
abnormal mobility on forced motion, is not shown.  The 
veteran has full range of motion of the back.  

5.  Left patellofemoral pain syndrome is not shown to be 
symptomatic.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  The criteria for a 10 percent evaluation for mechanical 
low back strain, effective from December 24, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

3.  The criteria for an initial compensable rating for left 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5257 (2002).  

4.  The legal criteria for assignment of a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities are not met.  38 C.F.R. § 3.324 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in June 1998 and has been continuously 
prosecuted ever since.  The application was substantially 
complete.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The veteran is unrepresented.  In two different 
letters dated in July 1998, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims.  With respect to his PTSD claim, the veteran was 
asked to provide specific stressor information so that the RO 
could attempt verification from official sources.  He was 
asked to provide as much specific information as he could.  
He was advised that an examination had been requested.  With 
respect to the back and knee claims, the veteran was asked to 
provide information about any reserve service he might have 
and to present any service medical records he might have.  He 
was advised that a VA examination would be scheduled and that 
he should report for the examination.

In April 2000, the RO provided the veteran with a statement 
of the case.  This document set forth the legal criteria 
governing the service connection and increased rating issues 
in this case, including the provisions of 38 C.F.R. § 
3.304(f) governing post-traumatic stress disorder claims; 
listed the evidence considered by the RO; and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his claim.  
Although the veteran was not advised in the statement of the 
case of the provisions of 38 C.F.R. § 3.324, this is harmless 
error in view of the disposition below.  Moreover, the 
substance of the regulation was essentially set forth in 
paragraph 4 of the Reasons and Bases section of the statement 
of the case.  

It does not appear that the RO informed the veteran and his 
representative of the specific provisions of the VCAA.  
However, the RO developed the claim consistent with those 
provisions and in a letter dated in June 2002, imparted 
information consistent with the Act.  Moreover, the July 1998 
letters and the June 2002 letter notified the claimant which 
evidence, if any, should be obtained by the claimant and 
which evidence, if any, would be obtained by VA as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  VA has obtained the 
service medical records and VA outpatient treatment reports 
relevant to this appeal, which encompass the evidence 
identified by the veteran.  There is no further development 
of information within the control of the government that is 
necessary to an equitable disposition of this appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The veteran 
was afforded the opportunity to undergo a VA examination but 
failed to report for the scheduled examination.  The Board 
observes that the veteran also failed to report for a Travel 
Board hearing scheduled for August 2002.  The record shows 
that the notice of the hearing was sent to his latest address 
of record.  See 38 C.F.R. § 3.1(q) (2002).  This suggests the 
futility of scheduling the veteran for another VA 
examination.  The record as a whole demonstrates that VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  The Board concludes that no reasonable 
possibility exists that further assistance to the veteran 
would aid in substantiating his claims.  See 38 U.S.C.A. § 
5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  



II.  Merits

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran's DD-214 shows that he served two tours of duty 
in the Southwest Asia Theater of operations and holds the 
Kuwait Liberation Medal and the Combat Medical Badge.  
However, a diagnosis of post-traumatic stress disorder has 
not been made.  Although the record suggests that the veteran 
has been receiving psychiatric outpatient treatment, a 
diagnosis of a psychiatric disorder has not been entered.  

In the absence of medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), service connection 
for post-traumatic stress disorder must be denied.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for post-traumatic stress disorder must be denied.  
38 U.S.C.A. § 5107(b).  

B.  Higher Initial Ratings

The record shows that the veteran's original claim for 
service connection for low back and left knee disorders was 
granted in a rating decision dated in March 1999.  The RO 
assigned a zero percent rating for mechanical low back strain 
under Diagnostic Code 5295, and a zero percent rating for 
left patellofemoral syndrome by analogy to knee instability 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.20.  The 
noncompensable evaluations were made effective from 
separation.  The veteran disagreed with the evaluations 
assigned and perfected his appeal of these issues.  

The veteran's claim for higher evaluations for low back and 
left knee disabilities is an original claim that was placed 
in appellate status by his disagreement with the initial 
rating awards.  In these circumstances, the rule in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

A noncompensable evaluation is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The record shows that the veteran was seen in the VA 
outpatient clinic in 1998 and 1999 for complaints of episodic 
low back pain.  On examination, he had paravertebral 
tenderness in the lumbosacral area.  His low back pain was 
described in April 1998 as persistent and refractory to 
nonsteroidal anti-inflammatory drugs (NSAIDS).  X-rays of the 
lumbosacral spine by VA in March 1998 were interpreted by the 
radiologist as showing straightening of the normal lumbar 
lordosis, "most probably secondary to muscle spasm."  
Although the intervertebral disc spaces were well preserved, 
minimal anterior spondylitic change was seen at L4.  The 
veteran was referred for an evaluation in the physical 
medicine and rehabilitation (PMR) clinic with the notation 
that the x-rays showed muscle spasm and spondylosis at L4.  

The PMR evaluation in May 1998 indicated that the veteran had 
had low back pain since 1997 after falling on his back from a 
5-ton truck.  It was reported that since then, he had had 
sporadic back pain that lasted four to five days.  On 
examination, however, he had full active range of motion of 
the back.  The only positive finding was tenderness 
bilaterally at L5-S1.  No evidence of radiculopathy was 
elicited.  The examiner was of the opinion that the veteran 
had occasional low back pain that was most likely secondary 
to soft tissue (fascia) shortening.  Treatment was with 
exercises and medication.  

When the veteran was seen in the outpatient clinic in March 
1999, he said that he felt better and was having less low 
back pain.  

A 10 percent rating is warranted under Diagnostic Code 5295 
for the service-connected low back disorder because there is 
evidence of periodic low back pain and objective medical 
evidence of muscle spasm.  The straightening of the lumbar 
lordosis, visualized on x-rays, is consistent with a 
symptomatic lumbosacral strain.  Findings that amount to 
characteristic pain on motion are shown.  

Although anterior spondylitic changes are visualized at L4, 
unilateral loss of lateral spine motion in a standing 
position or evidence of severe lumbosacral strain, including 
abnormal mobility on forced motion, is not shown.  The 
veteran has full range of motion of the back.  Thus, a higher 
rating under Diagnostic Code 5295 is not warranted, nor is a 
higher rating warranted under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  

With respect to the service-connected left patellofemoral 
syndrome, the Board notes that the record contains a paucity 
of evidence to evaluate the severity of the disability.  
Under the rating schedule, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; a 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

However, the veteran failed to report for a VA examination 
scheduled to determine the nature and extent of the left knee 
disorder.  Moreover, the veteran also failed to report for a 
Travel Board hearing that might have clarified his current 
complaints and symptoms.  His separation examination in 
September 1997 noted only that he had left knee pain by 
history.  His lower extremities were normal on clinical 
examination.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Because there is no evidence of left knee instability or 
subluxation, or even of pain on left knee motion, the claim 
for a higher initial evaluation for left patellofemoral 
syndrome must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Multiple Noncompensable Ratings

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the rating schedule, a 10 percent 
rating is authorized, but not in combination with any other 
rating.  Because a 10 percent rating has been granted herein 
for service-connected mechanical low back strain, a 
compensable evaluation under § 3.324 is not warranted.  There 
is no legal entitlement to such an evaluation when a 
compensable evaluation for a service-connected disability is 
assigned.  See Sabonis v. Brown, 6 Vet. App. at 430 (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(Table).  

It follows that the appeal with respect to the claim of 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 must be dismissed.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

A 10 percent initial evaluation is granted for mechanical low 
back strain, subject to controlling regulations governing the 
payment of monetary benefits.  

A compensable initial evaluation for left patellofemoral 
syndrome is denied.  

The appeal of the claim of entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

